Name: 84/54/EEC: Commission Decision of 20 January 1984 repealing Decision 81/265/EEC on the duty-free importation of goods intended to be distributed or made available free of charge to victims of the earthquake which occurred in February 1981 in the Hellenic Republic (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: deterioration of the environment;  Europe;  cooperation policy
 Date Published: 1984-02-07

 Avis juridique important|31984D005484/54/EEC: Commission Decision of 20 January 1984 repealing Decision 81/265/EEC on the duty-free importation of goods intended to be distributed or made available free of charge to victims of the earthquake which occurred in February 1981 in the Hellenic Republic (Only the Greek text is authentic) Official Journal L 035 , 07/02/1984 P. 0016 - 0016*****COMMISSION DECISION of 20 January 1984 repealing Decision 81/265/EEC on the duty-free importation of goods intended to be distributed or made available free of charge to victims of the earthquake which occurred in February 1981 in the Hellenic Republic (Only the Greek text is authentic) (84/54/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1410/74 of 4 June 1974 on the tariff treatment applicable to goods imported for free circulation in the event of disasters occurring in the territory of one or more Member States (1), and in particular Article 2 thereof, Whereas, by Decision 81/265/EEC (2), the Commission authorized the Government of the Hellenic Republic to import duty-free goods intended to be distributed or made available free of charge to victims of the earthquake which occurred in February 1981 in the Hellenic Republic, and goods imported by the relief units to cover their own requirements during the period of their operations; Whereas it is apparent from the communications sent to the Commission by the Government of the Hellenic Republic pursuant to Article 3 of Decision 81/265/EEC that since April 1982 that Government has no longer received any requests for the duty-free import of goods intended for victims of the earthquake; whereas, in these circumstances and after consultation of the Member States, it seems appropriate to repeal the said Decision, HAS ADOPTED THIS DECISION: Article 1 Decision 81/265/EEC is hereby repealed. Article 2 This Decision shall apply from 1 February 1984. Article 3 This Decision is addressed to the Hellenic Republic. Done at Brussels, 20 January 1984. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 150, 7. 6. 1974, p. 4. (2) OJ No L 122, 6. 5. 1981, p. 32.